PER CURIAM.
The appellant, Joseph Taylor, was convicted of multiple counts of dealing in stolen property, burglary, and grand theft. In response to the appellant’s motion for postcon-viction relief contesting the length of his sentences, the trial court agreed that his twenty-six year sentence was improper and resentenced him to serve a maximum of twenty-one years. The court did not, however, agree with the appellant’s contention that he could not legally be sentenced to serve more than fifteen years’ imprisonment. Unfortunately, the trial court failed to clearly explain the basis of its ruling and did not *517attach any supporting documentation to its order. We, accordingly, reverse and remand this matter to the trial court.
Upon remand, if the trial court concludes that its action in resentencing the appellant to serve a maximum of twenty-one years was within the legal maximum sentence allowed and that a summary denial of the appellant’s motion is proper, it should attach to its order those portions of the record which demonstrate that the appellant has received all the relief to which he is entitled. Alternatively, the court should hold an evidentiary hearing to determine the merits of the appellant’s claim.
Reversed and remanded with instructions.
SCHOONOVER, A.C.J., and BLUE and FULMER, JJ., concur.